Citation Nr: 0328699	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  98-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches, 
including due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, 
including due to an undiagnosed illness.

3.  Entitlement to service connection for a psychiatric 
disorder, manifested by mood swings, anxiety, night sweats, 
memory loss and fatigue, including due to an undiagnosed 
illness.

4.  Entitlement to service connection for joint stiffness and 
chest/rib pain, including due to an undiagnosed illness.

5.  Entitlement to service connection for a digestive 
disorder, manifested by heartburn and intestine problems, 
including due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
July 1990 and from February to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In February 2000, the case was remanded to the RO so the 
veteran could be scheduled for a personal hearing before a 
Veterans Law Judge at the RO.  Such hearing was held before 
the undersigned Veterans Law Judge at the RO in July 2000.  

In March 2001, the Board remanded the case to the RO for 
further development.  After the requested development was 
accomplished, the case was returned to the Board.  In July 
2002, the Board undertook further development in the case 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002); and in January 
2003, evidence was associated with the file.  At the time the 
development was requested, the Board was required to provide 
notice of the development pursuant to 38 C.F.R. § 20.903 
(2002), and provide an appropriate time for a response before 
a decision was rendered.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) was inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denied an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  As such, a remand would 
ordinarily now be required in this case.  Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  However, the additional 
evidence associated with the file consists of the veteran's 
original service medical records.  Previously only copies 
that were submitted by the veteran had been in the file.  
Accordingly, since the RO has already seen this evidence, the 
Board finds that the veteran is not prejudiced by the Board's 
decision and remanding the case to the RO would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the claimant).  

In the March 2001 decision, the Board denied the claims for 
entitlement to service connection for sinusitis and foot 
fungus.  Hence, these issues are no longer before the Board 
and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran is a Persian Gulf veteran.  

3.  The competent and probative evidence shows that the 
veteran has been diagnosed with migraine headaches.  

4.  The veteran's migraine headaches were not shown to be 
clinically manifested during active military service; and the 
preponderance of the evidence is against a finding that the 
headaches are etiologically related to his active military 
service.  

5.  The competent and probative evidence shows that the 
veteran has been diagnosed with anal condyloma.  

6.  The veteran's anal condyloma was not clinically 
manifested during active military service; and the 
preponderance of the evidence is against a finding that the 
disease is etiologically related to his active military 
service.  

7.  A psychiatric disability was not present in service; 
there are no objective signs of a psychiatric disability 
manifested by anxiety, night sweats, fatigue, memory loss, 
and mood swings; the veteran has not been diagnosed with an 
Axis I psychiatric disorder; and the veteran's anger problems 
are not related to his active military service, including 
service during the Persian Gulf War.  

8.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
disability manifested by joint stiffness and chest/rib pain; 
and no clinical pathology was found with regard to the 
veteran's complaints.  

9.  The veteran's gastrointestinal signs and symptoms have 
been diagnosed as irritable bowel syndrome, a medically 
unexplained chronic multisymptom illness.  




CONCLUSIONS OF LAW

1.  Chronic migraine headaches, including due to an 
undiagnosed illness, were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2003).  

2.  A skin disorder, manifested by anal condyloma, including 
due to an undiagnosed illness, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2003).  

3.  A psychiatric disorder, manifested by mood swings, 
anxiety, night sweats, memory loss and fatigue, including due 
to an undiagnosed illness, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2003).  

4.  A chronic disability manifested by joint stiffness and/or 
chest/rib pain, including due to an undiagnosed illness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2003).  

5.  An unexplained chronic multisymptom illness, diagnosed as 
irritable bowel syndrome due to an undiagnosed illness, may 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, the Board's March 2001 remand, and VA 
letters to the veteran, apprised him of the information and 
evidence needed to substantiate the claims, the law 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  In particular, 
the veteran was advised of the type of evidence required to 
support his service connection claims based on his Persian 
Gulf War service in a development letter sent to him by the 
RO in July 1996.  This letter specifically advised him of the 
type of medical and non-medical evidence needed to 
substantiate his claims.  In the March 2001 Board remand and 
an April 2001 RO letter, the veteran was again informed of 
the information and evidence needed to substantiate his 
claims, as well as VA development activity.  In the May 2002 
supplemental statement of the case, the new laws and 
regulations were outlined, and the veteran was advised that 
VA would obtain his service medical records, VA treatment 
records, and any other relevant records held by a Federal 
department or agency; and would assist him in obtaining any 
other clearly identified evidence.  However, it was 
ultimately his responsibility to submit private medical 
records and other evidence in support of the claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the Board finds that 
the documents clearly satisfied VA's duty to notify, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  In this case, 
however, the Board notes that in a signed statement dated and 
received in May 2001, the veteran indicated he had provided 
all information he had.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  The veteran's service medical 
records and VA treatment reports have been associated with 
the file.  The identified private medical evidence was 
obtained and the lay statements submitted by the veteran are 
included in the record.  The veteran was afforded VA 
examinations and the necessary opinions were provided.  
Furthermore, the veteran and his spouse were provided the 
opportunity to present testimony at a personal hearing before 
the undersigned Veterans Law Judge at the RO in July 2000.  
The veteran testified that he began to experience symptoms 
after he returned from the Persian Gulf.  His spouse 
testified that she witnessed objective signs of the veteran's 
problems, including an inability to get out of bed.  

As noted above, in a May 2001 statement, the veteran 
indicated that he had no further evidence to submit in 
support of his claims.  As such, the Board finds that there 
is no indication that there exists any evidence that is 
available which has a bearing on this case that has not been 
obtained or requested on the veteran's behalf.  The veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of this appeal 
and have not identified any additional pertinent evidence 
that has not been associated with the record.  Therefore, the 
Board concludes that the duty to assist has been met and 
there is no reasonable possibility that further development 
would be fruitful.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and arthritis, or a psychosis, or a peptic ulcer becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307,3.309(a) 
(2003).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317(d)(1).  The Southwest 
Asia Theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).  The legislative history of § 1117 
demonstrates an intent on the part of Congress to provide 
compensation for Persian Gulf War veterans who suffer from 
signs and symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations.  See 
60 Fed. Reg. 6660 (Feb. 3, 1995).  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published 
an interim rule that extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and on October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.  

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines.  See 66 Fed. Reg. 35,702 (July 6, 
2000), and 66 Fed. Reg. 58,784 (Nov. 23, 2001).

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 31, 2001 to December 31, 2006.  This 
interim rule became effective November 9, 2001.  This 
extension of the presumptive period was adopted as a final 
rule on December 27, 2002.  See 67 Fed. Reg. 78,979 (Dec. 27, 
2002).; 38 C.F.R. § 3.317(a)(1)(i) (2003).  

VA's implementing regulation, 38 C.F.R. § 3.317, as amended 
by a November 9, 2001 interim final rule, provided that, for 
a disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  66 Fed. Reg. 218 
(Nov. 9, 2001).

Subsequently, a new law was passed, which amended the 
statutes affecting compensation for disabilities affecting 
Persian Gulf War veterans.  On December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 
976 (2001).  This legislation amended various provisions of 
38 U.S.C. §§ 1117, 1118, including a complete revision of § 
1117(a).  Section 202 expanded compensation availability for 
Gulf War Veterans to include those who have a "qualifying 
chronic disability" that becomes manifest during service in 
Southwest Asia during the Gulf War or to a degree of 10 
percent during the presumptive period thereafter.  Section 
202(a) amended 38 U.S.C. 1117 to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and (3) any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service connection 
under 38 U.S.C. 1117(d).  A "qualifying chronic disability" 
includes one or any combination of these three types of 
illnesses.  38 U.S.C.A. § 1117 (as amended by VEBEA, Pub. L. 
No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).  

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactive to March 1, 
2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  As yet, VA has not identified any illness 
other than the three identified in § 202(a) as a medically 
unexplained chronic multisymptom illness; therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome as currently meeting this definition.  See 68 Fed. 
Reg. 34,539-543 (June 10, 2003).  It was provided, however, 
in new 38 C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be 
expanded in the future when the Secretary determines that 
other illnesses meet the criteria for a medically 
unexplained chronic multisymptom illness.

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34,539-543 (June 10, 2003).  

For purposes of 38 C.F.R. § 3.317, there must be objective 
indications of chronic disability to include both "signs" 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2), as amended by 68 Fed. Reg. 34,539-543 
(June 10, 2003), now redesignated 38 C.F.R. § 3.317(a)(3).  A 
disability is considered chronic if it has existed for six 
months or more, even if exhibiting intermittent episodes of 
improvement and worsening throughout that six-month period.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3), as amended by 68 Fed. 
Reg. 34,539-543 (June 10, 2003), now redesignated 38 C.F.R. 
§ 3.317(a)(4).  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

Accordingly, service connection may be granted for an 
undiagnosed illness on a presumptive basis if there is 
evidence (1) that the claimant is a Persian Gulf veteran; (2) 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness, a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 as amended by 68 Fed. Reg. 34,539-543 (June 10, 
2003).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
veteran's favor, and the claim should be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  His DD Form 214 
indicates that he was ordered to active duty in support of 
Operation Desert Shield / Desert Storm and he served in 
Southwest Asia from February 19, 1991 to April 6, 1991.  
Hence, he is a Persian Gulf veteran.  He has filed claims of 
entitlement to service connection for disabilities manifested 
by headaches, a skin disorder, a psychiatric disorder with 
mood swings, anxiety, night sweats, memory loss and fatigue, 
joint stiffness and chest/rib pain; and a digestive disorder 
with heartburn and intestine problems; and has ascribed these 
complaints to his service in Southwest Asia during the 
Persian Gulf War.  Nevertheless, service connection may also 
be granted for the disabilities on a direct or presumptive 
(if applicable) basis if the evidence supports such a 
finding.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

A.  Headaches

The veteran has complained of chronic headaches since his 
service during the Persian Gulf War in 1991; and headaches 
are included in the list of signs or symptoms provided in 
38 C.F.R. § 3.317.  However, upon VA examinations in August 
1996, July 2001 and March 2003, the veteran's headaches were 
determined to be migraines, a known clinical diagnosis.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable; and service connection 
for headaches due to an undiagnosed illness must be denied.  

The veteran's claim for service connection for headaches, 
however, may also be considered on a nonpresumptive direct 
causation basis.  Service medical records document that the 
veteran was seen in September and October 1989 for complaints 
of headaches, dizziness, and general malaise with blurred 
vision.  However, these headaches were found to be associated 
with a viral syndrome that was resolving.  A chronic headache 
disorder or migraines was not diagnosed.  Upon examination in 
April 1991, the veteran was found to be clinically normal 
neurologically.  He was noted to be in good health and was 
not on any medication.  Additionally, in his Report of 
Medical History, prepared in conjunction with the 
examination, the veteran responded "no" to the question of 
whether he had experienced frequent or severe headaches.  
Similar findings and responses were noted in conjunction with 
the previous examination in January 1991 as well.  

Although the veteran has complained of headaches since his 
service in the Persian Gulf, service medical records do not 
document a diagnosis of a chronic headache disorder or 
migraines and the post-service medical evidence first shows 
that migraines were diagnosed in August 1996.  In a July 2000 
letter, S.J.H., M.D. (Dr. H.), noted that because the 
veteran's headaches first appeared after providing service in 
the Gulf War, he believed that it "may be related to being 
there."  However, this statement is based on the veteran's 
reported history rather than a review of the record.  
Therefore it is not considered competent medical evidence 
upon which to base a grant of service connection.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  Furthermore, the 
Board finds that this statement provides little support for 
the veteran's claim because a medical opinion expressed in 
terms of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Obert v. Brown, 
5 Vet. App. 30 (1993).  Therefore, entitlement to service 
connection for headaches on a direct basis has not been 
established.  

To the extent that the veteran asserts that his migraines are 
related to his military service, the Board notes that 
statements from lay witnesses or the veteran which provide a 
medical diagnosis or nexus are not sufficient because they 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, without 
evidence of a complaint of a headache in service, not 
associated with an acute viral syndrome, any medical opinion 
obtained at this time would be based solely on the veteran's 
oral history which would not be accepted as competent medical 
evidence.  See LeShore, supra.  In conclusion, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for headaches and must 
be denied.  See Gilbert, supra.  

B.  Skin Disorder

The veteran has complained of chronic rashes and other skin 
problems since his service during the Persian Gulf War in 
1991; and unexplained rashes or other dermatological signs or 
symptoms are included in the list provided in 38 C.F.R. 
§ 3.317.  However, the VA and private medical evidence of 
record shows that the veteran's skin problems have been 
diagnosed as anal condyloma, or venereal warts, known 
clinical diagnoses.  Accordingly, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable; 
and service connection for a skin disorder due to an 
undiagnosed illness must be denied.  

The veteran's claim for service connection for anal 
condyloma, however, may also be considered on a 
nonpresumptive direct basis.  Service medical records do not 
show any complaints of skin rashes or anal condyloma.  In 
Reports of Medical History completed in January 1991 and 
April 1991, the veteran responded that he did not have any 
skin or rectal diseases.  Upon examination in April 1991, the 
veteran's skin was found to be clinically normal except for 
scars on his upper thighs and hips.  His anus and rectum were 
also found to be clinically normal.  

Private medical records from Dr. H., dated from May 1994 to 
March 1996, show that the veteran was seen for complaints of 
lumps around his penis area.  Initially, clinical evaluation 
revealed venereal warts on his penis.  In September 1994, it 
was noted that he had venereal warts all over his rectum and 
penis.  The assessment was viral warts.  They were treated 
with various methods; however, they continued to return.  In 
a July 2000 letter, Dr. H. related that the veteran had been 
treated for condyloma acuminatum since August 1994.  Despite 
very aggressive treatment, the problem had not been resolved.  
He noted that the condyloma had never spread to the veteran's 
spouse, as it should have.  Hence, he stated that it might be 
a result of the veteran's immune system.  Dr. H. remarked 
that the condyloma acuminatum might indicate more underlying 
disease process in the veteran such as an immunologic defect.  

A VA operative report dated in January 1997, indicated that 
the veteran had presented with a several month history of 
recurrent anal condylomata which were painful.  Upon VA 
examinations in August 1996, July 2001, and March 2002, the 
veteran was diagnosed with condylomata accuminata.  

Although the veteran clearly has a current diagnosis of anal 
condyloma, service medical records do not show any treatment 
for the condition, and the post-service medical evidence does 
not show that the disease is causally related to his active 
military service.  Furthermore, the medical evidence 
indicates that the condition first appeared in 1994.  
Therefore, entitlement to service connection for anal 
condyloma on a direct basis has not been established.  

To the extent that the veteran asserts that his anal 
condyloma are related to his military service, the Board 
notes that statements from lay witnesses or the veteran which 
provide a medical diagnosis or nexus are not sufficient 
because they are not competent to offer medical opinions.  
See Espiritu, supra.  Furthermore, without evidence of 
complaints of the disease in service, any medical opinion 
obtained at this time would be based solely on the veteran's 
oral history which would not be accepted as competent medical 
evidence.  See LeShore, supra.  In conclusion, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a skin disorder 
manifested by anal condyloma and must be denied.  See 
Gilbert, supra.  

C.  Psychiatric Disorder

Service medical records do not show any treatment for a 
psychiatric disorder.  In his Reports of Medical History, 
prepared in January 1991 and April 1991, the veteran 
responded that he had not experienced trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  Upon examination in April 1991, 
the veteran was found to be clinically normal neurologically.  

Upon VA neuropsychological evaluation in July 1996, the 
clinical psychologist concluded that there were no objective 
signs of memory impairment, or impairment of attention and 
concentration.  Test results revealed that the veteran was 
better at remembering what he sees as compared to what he 
hears; however, this was not considered to be pathognomonic 
of any brain-related problem in memory.  The examiner noted 
the possibility of emotional stress being a factor in the 
subjective experience of distress, and marital counseling to 
intervene into what appeared to be a stressful home situation 
was recommended.  

Upon VA mental examination in August 1996, the veteran 
reported that he had a bad temper since returning from the 
Gulf War.  He overreacted to situational events, both in the 
home and at work.  His sleep was disturbed and he had dreams 
of killing people.  He denied any panic attacks.  The 
diagnosis was generalized anxiety.  

A VA outpatient report dated in March 1997, showed that the 
veteran was diagnosed with impulse control disorder and 
depression.  

In a July 2000 letter, Dr. H. remarked that since the 
veteran's anxiety appeared directly after providing service 
in the Gulf War, it might be related to being there.  

Upon VA mental examination in July 2001, the veteran reported 
that he liked to swim and go fishing.  He had a few friends 
and he and his wife socialized with her family members and 
high school friends.  He indicated that he had control 
problems and would break and punch stuff.  He did not know 
what relationship this might have to his experience at Desert 
Storm, but he indicated that he got angry because they 
"would not let him shoot anybody."  After reviewing the 
file fully, the examiner concluded that the veteran had not 
established any Axis I mental disorder.  The examiner noted 
that the veteran, by his own admission, had problems with 
anger management; but that the examiner found no relationship 
shown between this and the veteran's military service.  

The veteran has complained of chronic neuropsychological 
symptoms, including mood swings, anger problems, anxiety, 
night sweats, memory loss and fatigue since his service 
during the Persian Gulf War in 1991; and neuropsychological 
signs or symptoms as well as fatigue are included in the list 
provided in 38 C.F.R. § 3.317.  However, the VA and private 
medical evidence of record shows that, to the extent that the 
veteran has been diagnosed with a psychiatric disorder, an 
anxiety disorder, impulse control disorder, and/or 
depression, known clinical diagnoses, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
Furthermore, he has not been diagnosed with chronic fatigue 
syndrome, a medically unexplained chronic multisymptom 
illness.  There were no objective indications or medical 
signs of a chronic psychiatric disability involving memory 
impairment found during a neuropsychological evaluation in 
July 1996; and the veteran's mood swings and anger problems 
have been attributed to a stressful home situation, not his 
Gulf War service.  As such, service connection for a chronic 
psychiatric disorder manifested by mood swings, anxiety, 
night sweats, memory loss, and fatigue, due to an undiagnosed 
illness must be denied.  

The veteran's claim for service connection for a psychiatric 
disorder, however, may also be considered on a nonpresumptive 
direct basis.  Based on the evidence of record, the Board 
concludes that service connection for a psychiatric disorder 
on a nonpresumptive direct basis has not been established.  A 
valid service connection claim requires medical evidence of a 
current disability.  The Court has held that "[i]n order for 
the veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim).  

While diagnoses of an anxiety disorder, impulse control 
disorder and depression were reported on VA clinical 
evaluations in August 1996 and March 1997, in July 2001, 
after a thorough examination and a review of the claims 
folder, the examiner concluded that the veteran did not have 
sufficient symptoms to support an Axis I diagnosis of a 
psychiatric disability.  The Board has found this opinion to 
be probative because it was based on a full review of the 
veteran's file.  See Winsett, supra.  See also Bloom v. West, 
12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Nevertheless, even assuming that the 
veteran has a psychiatric disorder, such disorder has not 
been shown to be causally related to his military service.  
In fact, his anger management problems were attributed to his 
stressful home situation.  

To the extent that the veteran asserts that he has a 
psychiatric disorder that is related to his military service, 
the Board notes that statements from lay witnesses or the 
veteran which provide a medical diagnosis or nexus are not 
sufficient because they are not competent to offer medical 
opinions.  See Espiritu, supra.  In conclusion, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder and must be denied.  See Gilbert, supra.  

D.  Joint Stiffness and Chest/Rib Pain

The veteran has complained of chronic joint stiffness, and 
chest and rib pain, since his service during the Persian Gulf 
War in 1991; and muscle and joint pain are included in the 
list provided in 38 C.F.R. § 3.317.  

Service medical records show that in his Reports of Medical 
History, completed in July 1990, January 1991 and April 1991, 
the veteran's complaints included swollen or painful joints, 
broken bones, bone or other joint deformity, foot trouble, 
and recurrent back pain.  He also noted in July 1990 that he 
had had right and left hip operations when he was 14 years 
old to correct slipped femoral capital epiphyses, 
bilaterally.  An April 1984 medical record from St. Joseph's 
Medical Center, confirms this.  In March 1986, he was seen 
for complaints of intermittent symptoms of soreness in his 
right hip and knee after participating in strenuous sport 
activity.  No significant clinical condition was found upon 
evaluation.  Upon examination in August 1990, the veteran was 
noted to have a boutonniere deformity of the right little 
finger, asymptomatic mechanical low back pain, and minimal 
degenerative joint disease of the left ankle secondary to an 
ankle sprain.  Upon examination in April 1991, no 
musculoskeletal disabilities were reported.  

Upon VA general medical examination in August 1996, the 
veteran complained of nonspecific joint pains and stiffness 
in the joints.  The pain was not persistent or continual and 
was mostly in the large joints of the body.  He also 
complained of pain in the chest and lateral rib walls for the 
past two years.  The pain appeared about the same time he 
started driving a forklift.  Clinical evaluation revealed no 
marked diseases or injuries and there were no functional 
defects.  His feet were reported to be normal.  The relevant 
diagnosis was rib tenderness.  

In a July 2000 letter, Dr. H. remarked that since the 
veteran's chronic stiff joints appeared directly after 
providing service in the Gulf War, they may be related to 
being there.  

Upon VA joints examination July 2001, the veteran complained 
of stiffness in his joints, particularly in his knees.  He 
did not have any episodes of dislocation or recurrent 
subluxation and he did not have any pain during range of 
motion.  Clinical evaluation revealed that there was normal 
range of motion in the hands and knees without pain.  There 
was no edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement.  X-
rays of the knees and hands were normal.  The assessment was 
an entirely normal examination.  

Upon VA joints examination in March 2002, the examiner 
reviewed the veteran's complete file.  The veteran continued 
to complain of pain in both knees, as well as stiffness.  
Long walks or car rides caused more pain.  He did not take 
any medication for the pain and surgery had not been 
suggested.  He was able to play softball.  Examination of the 
knees showed range of motion from 0 degrees to 140 degrees, 
without pain.  There was no pain, effusion or tenderness 
around either patella.  The anterior cruciate ligaments, 
posterior ligaments, and lateral and medial collateral 
ligaments of the knees were normal and strong.  Both knees 
were stable.  The diagnosis was muscular pain in both knees.  

Based on a review of the evidence, the Board concludes that 
service connection may not be granted for joint stiffness and 
chest/rib pain as due to an undiagnosed illness or on a 
direct basis.  Furthermore, there is no X-ray evidence of 
arthritis.  The regulation implementing 38 U.S.C.A. § 1117 
specifically requires some objective indications of the signs 
or symptoms of the undiagnosed condition.  Objective 
indications of chronic disability are described as either 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification, such as time lost from work, evidence that 
treatment was sought for the symptoms, or changes in 
appearance or physical abilities.  

Here, the record does not show any objective indications of a 
chronic musculoskeletal disability related to the veteran's 
complaints.  In fact, no clinical pathology was found with 
regard to the joints in which the veteran reported that he 
experienced pain and stiffness.  His knees were reported to 
be normal.  No findings related to his rib cage were 
documented in the August 1996 examination report other than 
rib tenderness.  And upon examination in March 2002, the only 
diagnosis rendered was muscular pain of both knees.  However, 
pain itself, without a diagnosed or identifiable underlying 
malady or condition, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); dismissed in part and vacated in part 
on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Furthermore, the medical records do not 
show continuous treatment related to these complaints or a 
change in the veteran's physical abilities.  He related that 
he was able to still play softball.  Additionally, his time 
off from work record does not specify that any of his 
absences were due to chronic joint stiffness, and/or chest 
and rib pain.  Most of the absences that were explained were 
due to headaches and his wife's pregnancy.  

To the extent that the veteran asserts that he has joint 
stiffness and chest/rib pain that is related to his military 
service, the Board notes that statements from lay witnesses 
or the veteran which provide a medical diagnosis or nexus are 
not sufficient because they are not competent to offer 
medical opinions.  See Espiritu, supra.  In conclusion, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for joint 
stiffness and chest/rib pain, including due to an undiagnosed 
illness, and must be denied.  See Gilbert, supra.  



E.  Digestive Disorder

The veteran has complained of chronic digestive symptoms, 
including heartburn, diarrhea, and intestine problems since 
his service during the Persian Gulf War in 1991; and 
gastrointestinal signs or symptoms are included in the list 
provided in 38 C.F.R. § 3.317.  Upon clinical evaluation in 
March 1997 and VA examination in March 2002, his symptoms 
were diagnosed as irritable bowel syndrome, a known clinical 
diagnosis.  However, effective March 1, 2002, irritable bowel 
syndrome was identified as a "medically unexplained chronic 
multisymptom illness."  Accordingly, service connection for 
irritable bowel syndrome as a manifestation of an undiagnosed 
illness is warranted.  See 38 C.F.R. § 3.317 as amended by 68 
Fed. Reg. 34,539-543 (June 10, 2003).  




ORDER

Service connection for headaches, including due to an 
undiagnosed illness, is denied.

Service connection for a skin disorder, including due to an 
undiagnosed illness, is denied.

Service connection for a psychiatric disorder, manifested by 
mood swings, anxiety, night sweats, memory loss and fatigue, 
including due to an undiagnosed illness, is denied.

Service connection for joint stiffness and chest/rib pain, 
including due to an undiagnosed illness, is denied.

Service connection for a digestive disorder, diagnosed as 
irritable bowel syndrome due to an undiagnosed illness is 
granted.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



